DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/12/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 26 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “(b) at least one sample and hold circuit, each coupled to at least one sensor through an intermediate amplifier coupled between the at least one sensor and the at least one sample and hold circuit, configured to capture a temperature T(t = to) at a time to after commencement of operation of the target circuit, and to sample a temperature T(t > to) at times after time to” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 27-35 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “(b) at least one sample and hold circuit, each coupled to at least one sensor through an intermediate amplifier coupled between the at least one sensor and the at least one sample and hold circuit, configured to capture a temperature T(t = to) at a time to after commencement of pulsed operation of the power amplifier, and to sample a temperature T(t > to) at times after time to” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 36-43 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “(b) at least one sample and hold circuit, each coupled to at least one sensor through an intermediate amplifier coupled between the at least one sensor and the at least one sample and hold circuit, configured to capture a temperature T(t = to) at a time to after commencement of pulsed operation of the WiFi power amplifier, and to sample a temperature T(t > to) at times after time to” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843